348 Ill. App. 546 (1952)
109 N.E.2d 262
Anna Boulahanis, George Boulahanis, a Minor, by his Mother and Next Friend, Bessie Boulahanis, Nick Boulahanis, a Minor, by his Mother and Next Friend, Bessie Boulahanis, and Larry Gianaris, by his Mother and Next Friend, Tula Gianaris, Appellees,
v.
The Great Atlantic and Pacific Tea Company, Appellant.
Gen. No. 45,753.
Illinois Appellate Court.
Opinion filed November 25, 1952.
Released for publication December 16, 1952.
Earl K. Schiek, for appellant.
No appearance for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE ROBSON.
Judgment reversed and cause remanded with directions.
Not to be published in full.